Citation Nr: 0104662	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from September 1982 to September 
1985.  These matters come to the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for low 
back pain.  The veteran perfected an appeal of that decision.

In a March 1993 rating decision the RO granted service 
connection for the residuals of a right knee injury and rated 
the disorder as non-compensable.  The veteran appealed the 
assigned rating, and in a May 1993 rating decision the RO 
increased the rating from zero to 20 percent, effective with 
the date of the veteran's claim in February 1992.  The 
veteran continued to disagree with the rating assigned for 
the right knee disability, and in a September 1998 rating 
decision the RO increased the disability rating for the right 
knee from 20 to 30 percent, effective with the date of the 
February 1992 claim.  In that rating decision the RO also 
informed the veteran that the grant of the 30 percent rating 
constituted a grant of the benefit sought on appeal, and the 
supplemental statements of the case that the RO issued 
subsequent to September 1998 did not include the issue of the 
increased rating for the right knee disability.

The veteran has perfected an appeal of the rating assigned 
for the right knee disability, and he has not withdrawn that 
appeal.  Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (an appeal ceases to be 
effective if withdrawn).  In an appeal of the assigned 
rating, he is presumed to be seeking the maximum benefit 
allowed by law, and the appeal remains in controversy if the 
RO grants less than the maximum available benefit.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In accordance with the 
relevant diagnostic codes, the 30 percent rating is the 
maximum rating available for subluxation and instability 



of the knee, under which the right knee disability is 
evaluated.  Higher ratings are available, however, under 
other diagnostic codes pertaining to the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, and 5262.  Because it 
is unclear from the documents in the claims file whether the 
veteran wishes to continue his appeal of the rating assigned 
for the right knee disability, this issue will be addressed 
in the remand portion of this decision.  Hamilton, 39 F.3d 
at 1574 (if the veteran indicates that adjudication of a 
particular issue should cease, neither the RO nor the Board 
has authority to proceed on that issue).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, obtained all relevant evidence identified 
by the veteran, and provided the veteran with VA medical 
examinations to assist him in substantiating his claim.

2.  The credible and probative evidence does not show that 
the veteran sustained a back injury during service; his spine 
and musculoskeletal system were normal on the service 
separation examination and he denied a history of recurrent 
back pain and any illnesses or injuries other than those 
reported, which did not pertain to the back.   

3.  The veteran's allegations of an in-service back injury 
and the onset of back pain in service are not credible.  

4.  The veteran's current low back disorder is not shown to 
be of service origin or to be related to a service-connected 
disorder.   


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service, nor is the low back disorder proximately 
due to or the result of a service-connected disorder.  38 
U.S.C.A. §§ 1131, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records, including his 
September 1985 separation examination report reflect no 
complaints or abnormal findings pertaining to the low back.  
In conjunction with the separation examination he completed a 
medical history questionnaire in which he denied having or 
having had recurrent back pain and denied having had any 
illness or injury other than those already noted, which were 
a bunionectomy and seasonal sinusitis.  Clinical evaluation 
revealed that his spine and other musculoskeletal system were 
normal.  His height on entry into service and separation from 
service was the same, that being 72 inches.  

The veteran's DD Form 214 reflects that he was an aircraft 
pneudraulics repairer.  Nothing on the form indicates that he 
had parachutist training or was a parachutist.  

The veteran filed his initial claim for VA disability 
benefits in October 1985.  He was claiming benefits for a 
foot disability, with no mention of any other disorders in 
the application.  The RO provided him a VA medical 
examination in December 1985, during which his height was 
recorded as six feet, two inches.  The examination was in 
regard to his feet, with no mention of any back problems.  

In a February 1986 rating decision the RO granted service 
connection for bilateral hallux valgus deformities of the 
feet, each rated as 10 percent disabling.

VA treatment records show that the veteran was seen in April 
1987 for complaints of a nodule on his back and lower 
backache and fatigue.  He reported having low grade, chronic 
back pain that increased with activity and improved with 
heat, aspirin and rest.  The treating physician provided an 
assessment of chronic low back pain, probably related to his 
foot problems.  During a December 1987 VA examination 
reference was made to foot pain and the more recent onset of 
back pain.  Examination showed that his forward gait and 
station were intact.  No back complaints or abnormalities 
were noted.  VA treatment records do not document any further 
back complaints until 1993.    

In a May 1988 claim for an increased rating for his foot 
disability, the veteran did not mention a back disorder.  

Treatment records from the California State University 
Hospital show that the veteran received treatment for 
multiple problems from October 1989 to March 1992, but make 
no reference to any complaints or clinical findings 
pertaining to the back.  In October 1989, when he complained 
of knee pain, it was noted that he was doing martial arts and 
working towards a Black Belt  

The veteran filed a claim for service connection of a knee 
disability in February 1992, with no mention of a back 
disability.  

In a March 1993 rating decision the RO granted service 
connection for the residuals of a right knee injury which, as 
previously stated, was eventually assigned a 30 percent 
rating.  In the September 1994 rating decision the RO granted 
service connection for anterior cruciate ligament instability 
of the left knee, and assigned a 10 percent rating for the 
disorder.  

VA medical records reflect that in May 1993 the veteran was 
noted to have multiple musculoskeletal complaints, including 
low back pain.  In July 1993 it was noted that he was still 
involved in martial arts.  When seen in November 1993 he 
complained of pain in the feet, knees, and low back "as well 
as other areas."  X-rays were reported to reveal unilateral 
lumbarization of the left side of L6.  The clinical 
impression was low back pain.  The veteran was given a 
physical therapy referral, but did not report for the 
scheduled appointments.

In a January 1994 statement, which is primarily in regard to 
his knees, the veteran stated that he had been "trying to 
get [his] lower back checked for years" and that all the VA 
doctors had shied away from the issue.  In a March 1994 
statement he reported that his military records should 
reflect that his height on entry into service in September 
1982 had been 733/4 inches, and that his height on separation 
from service in September 1985 had been 731/4 inches.  He 
attributed this 1/2 inch reduction in height to compressed 
discs in his back that were now giving him much trouble.  He 
stated that he had been seen at Palo Alto once but because of 
the doctor's "belittling remarks" he never followed up on 
the problems.  

In his July 1995 notice of disagreement the veteran alleged 
that he was 3/4 of an inch shorter on separation from service 
than he had been when he enlisted, and claimed that his back 
problems were due to this reduction in height and his foot 
and knee problems.  He also indicated that his physicians had 
failed to record his back complaints in his medical records.  
In his October 1995 substantive appeal he attributed his low 
back symptoms to his service-connected bilateral knee and 
foot disorders.  

During a February 1996 VA examination the veteran reported 
having had low back pain for the previous five years.  The 
examiner reviewed the claims file and found no evidence of a 
service-connected low back disorder or injury.  Examination 
showed full, painless range of motion of the lumbar spine, 
normal lordotic curvature, no tenderness, and a negative 
straight leg raising test.  An X-ray study of the lumbosacral 
spine showed a transitional vertebra at S1.  Following the 
examination the examiner provided a diagnosis of lumbar 
strain, and stated that because the veteran showed no 
evidence of an altered gait pattern, his bilateral foot and 
knee disorders were not the cause of his lumbar strain.

In a March 1996 statement the veteran stated that he believed 
VA had the necessary information regarding his claim and that 
he had been told by VA and other doctors of the nonexistence 
of a medical remedy for his lower back condition.  He said 
that although exercise and therapy had been recommended, his 
pain was worsening at a higher rate than normal and required 
him to take "drastic measures to cope."  He further stated 
that he had been told that doctors visits would not resolve 
the problem and, therefore, there were not numerous doctors' 
evaluations.  He further noted having been told that X-rays 
clearly revealed his condition.  

A March 1997 VA treatment record indicates that the veteran 
complained of worsening low back pain that prevented him from 
exercising.  Examination of the back showed mild limitation 
of motion and negative straight leg raising to 70 degrees.  
Dr. Ewing, the treating physician, provided an assessment of 
chronic back pain.  The veteran did not report for a physical 
therapy (back program) appointment scheduled for the same day 
and canceled an appointment for the following month.

In May 1997 the RO received a request from an attorney for 
all of the veteran's medical records for use in a legal 
proceeding in which the veteran was the plaintiff. 

In an October 1997 statement the veteran indicated that 
although he had complained of back pain while in service, 
none of the doctors took his complaints seriously.  He also 
claimed that trauma while serving with an airborne unit had 
injured his back, resulting in him being shorter on 
separation from service than he was when he entered service.  
He asserted that his back pain made him totally dysfunctional 
at times.

In conjunction with an April 1998 VA examination the veteran 
reported having performed ten parachute jumps while serving 
with an airborne unit and having participated in forced 
marches of up to 40 miles with heavy gear.  He also reported 
having experienced localized low back pain after lifting a 
generator in 1983, while in service.  He stated that he had 
sought treatment for the back pain and been given medication, 
then returned to duty.  An X-ray study in April 1998 showed 
the transitional S1 vertebra and minimal degenerative 
spondylosis.  At the time of the examination the veteran 
reported having mild back pain that became moderate with 
prolonged standing.  Examination revealed decreased lordotic 
curvature, diminished range of motion, and pain at the 
extremes of motion.  Following the examination the examiner 
provided a diagnosis of lumbar strain.  In a May 1998 
supplemental report the examiner provided noted that the 
veteran had a history of more than 10 parachute jumps and 
expressed the opinion that it was at least as likely as not 
that the then-diagnosed lumbar strain had its onset during 
service.  The examiner stated that it was most likely caused 
by the injury sustained in 1983 while lifting a generator.  

According to the VA treatment records, the veteran again 
complained of low back pain in July 1998 that did not result 
in any diagnosis.

In December 1998 the veteran submitted excerpts from medical 
treatises pertaining to a relationship between forefoot varum 
deficits and mechanical low back pain due to malpositioning 
of the pelvis; and a relationship between malfunctioning of 
the first metatarsal joint of the foot and lower back pain 
due to postural abnormalities.  The studies indicated that 
the use of orthotics greatly diminished the participant's 
pain complaints.

The veteran submitted a November 1998 statement from his 
father indicting that he could recall the veteran's 
complaints of lumbar pain as far back as 1985 and that the 
back pain increased greatly in 1984 until his separation from 
service in 1985.  Reportedly, the veteran continued to 
complain of low back pain after his separation from service.  
The veteran's father stated that the veteran had attributed 
his back pain to having lifted generators and loading and 
unloading trucks.  He further stated that the veteran had had 
problems with his back after "40 mile marches with full 
gear," and speculated that the veteran's back problems were 
due to service.

In a November 1998 statement the veteran reported that his 
service medical records documented the treatment for a hernia 
that was caused by the prolonged lifting of heavy objects and 
leg pain due to overuse.  He also indicated that during a VA 
examination the examiner noted that he walked with an altered 
step.  He asserted that his back pain was due to the in-
service injuries.



II.  Analysis

A.  Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000 (Nov. 10, 
2000) (to be codified at 38 U.S.C. § 5103 and 5103A).

In January 1996, September 1997, December 1998, and March 
1999 the RO informed the veteran of the evidence needed to 
substantiate his claim.  The RO also obtained the service 
medical records and private and VA treatment records 
designated by the veteran.  The Board notes that in December 
1998 the veteran reported that he was being treated with 
painkillers by Paul Seites, M.D.  The veteran also stated 
that he believed the RO already had an authorization for 
release of his medical records.  In March 1999 the RO 
instructed the veteran to submit the records of that 
treatment, or to provide an authorization for the release of 
medical records so that the RO could obtain the records.  The 
veteran did not respond to the March 1999 notice.  The RO 
also provided the veteran VA examinations in February 1996 
and April 1998 for the purpose of obtaining opinions on the 
etiology of his low back complaints.  The veteran has not 
indicated the existence of any other available evidence that 
is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1131; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Congenital or developmental defects, refractive error of the 
eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The veteran is claiming that he has a back disability due to 
an injury sustained in service and/or due to his service-
connected lower extremity disabilities.  Despite his 
allegations of having injured his back and having experienced 
pain in service for which he sought treatment, his extensive 
service medical records show no complaints or abnormal 
findings pertaining to the low back.  Additionally, at the 
time of his separation examination his spine was normal and 
he denied having or having had recurrent back pain and any 
illnesses or injuries other than certain ones noted, which 
did not include a back injury.  His allegation that he lost 
height during service as a result of a compressed disc is 
meritless inasmuch as his entrance and separation examination 
reports reflect the same height (and there is no medical 
evidence that he has ever had a compressed disc).  Moreover, 
the veteran's height remained the same when he was examined 
by VA in December 1985.  

When the veteran filed his initial claim for VA disability 
benefits in October 1985 he said nothing of any back 
problems.  In fact, the initial evidence of a back complaint 
was in April 1987, more than a year and a half after the 
veteran's separation from service.  There was nothing noted 
at that time about any in-service back injury or the in-
service onset of back pain.  Medical records from the 
California State University Hospital show that in 1989 the 
veteran was involved in martial arts and that he was treated 
for multiple problems from 1989 to 1992, with nothing said 
about any back pain or other back problems.  In fact, after 
1987 there is no reference to any back problems in the 
medical evidence until May 1993, when the veteran was noted 
to have multiple musculoskeletal complaints including back 
pain.  Later that year X-rays showed lumbarization of L6, a 
congenital anomaly that is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c); STEDMAN'S 
MEDICAL DICTIONARY, 998 (26th ed. 1995) (defining 
lumbarization as a congenital anomaly of the lumbosacral 
junction characterized by development of the first sacral 
vertebra as a lumbar vertebra; there are six lumbar vertebrae 
instead of five).  His complaints of low back pain did not 
result in a diagnosis of an acquired back disorder until 
February 1996, more than 10 years after his separation from 
service, when there was a diagnosis of lumbar strain.  At 
that time the VA examiner dissociated the veteran's low back 
problems from his lower extremity disability inasmuch as 
there was no evidence of an altered gait pattern.  

At the time of the April 1998 VA examination the veteran 
reported having performed 10 parachute jumps during service 
and having injured his back while lifting a generator in 
1983.  Although there are extensive service medical records 
with multiple entries dated in 1983, they do not document any 
report of a back injury or any complaints of back problems at 
any time.  His separation document shows that his military 
occupational specialty was an aircraft pneudraulics repairer 
and that, although he served with an airborne division, he 
did not receive any training or citations for parachuting.  
At the time of the 1998 examination, an X-ray again showed 
the transitional vertebra, along with "minimal" 
degenerative spondylosis.  

The veteran's allegations of in-service back pain are not 
credible.  They are not documented in the service medical 
records and he denied such symptoms and, in effect, a back 
injury, when he was examined for separation.  Additionally, 
if he had had an in-service back injury and/or his back pain 
had originated in service, there is no logical reason for his 
not claiming a back disability until more than 10 years after 
service.  Beginning soon after separation from service, this 
veteran has repeatedly claimed VA disability benefits for a 
variety of disorders so it appears unlikely that he would 
have forgone claiming a back disability had he sustained an 
in-service back injury with back pain.  Additionally, it was 
not until 1998 that he alleged to have had 10 parachute jumps 
and to have been injured lifting a generator.  This history, 
which is unsupported by any independent evidence and is 
inconsistent with official records, was first reported 
several years after the veteran claimed service connection 
for a back disability.  Thus, in light of the above 
discussion, the Board does not believe the veteran's accounts 
of his back problem nor does it accept as accurate his 
father's claimed recollections.  Baldwin v. West, 13 Vet. 
App. 1 (1999) (the Board must determine the credibility of 
the evidence).  It is also noted with interest that despite 
the veteran's allegation of such severe pain that he must 
take drastic measures to cope, he failed to take part in the 
physical therapy that has been offered him, and for a number 
of years was able to engage in martial arts.  Additionally, 
the medical evidence does not reflect such a severe back 
condition and other than the congenital lumbarization, no X-
ray abnormalities of the spine were shown until 1998, more 
than 10 years after service, when only "minimal" 
degenerative spondylosis was noted.  It is further noted that 
various other statements by the veteran as to the severity of 
his back disorder and as to alleged statements by doctors are 
unsupported by the evidence.  

The Board notes the May 1998 VA examiner's opinion that the 
veteran's low back complaints were related to service, most 
likely the 1983 lifting injury.  Although the examiner stated 
that he had reviewed the claims file, the service medical 
records, as already explained, do not show any back injury at 
any time during service and the veteran's own history at the 
time of separation contradicts what he is alleging in support 
of his claim for disability benefits.  Thus, because the 
examiner's opinion was based on the veteran's report of an 
in-service injury, which the Board has determined not to be 
credible, that opinion is not probative of a relationship 
between a current low back disorder and an in-service injury.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (VA is not 
required to accept a doctor's opinion that is based on the 
veteran's recitation of medical history).  Therefore the 
Board finds that the probative and credible evidence shows 
that the veteran's current low back complaints are not 
related to an in-service disease or injury.

The veteran also claims that his low back complaints are due 
to his service-connected bilateral foot and knee disorders.  
Although a doctor in April 1987 noted that the veteran's back 
pain was probably related to his foot problems, that notation 
was without explanation and was not supported by any clinical 
findings indicative of back pathology or an abnormal gait.  
Thus, this notation is of little probative value.  Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).  Additionally, the 
numerous post-1987 private medical records are devoid of any 
back complaints for the several years that they chronicle.  
The February 1996 VA examiner, who was specifically tasked 
with assessing any relationship between the veteran's back 
complaints and his lower extremity disabilities, concluded 
that there was no relationship, noting that the veteran's 
gait was not altered.  Although the veteran has submitted 
medical treatises documenting a relationship between forefoot 
problems and mechanical low back pain, this literature is 
based on studies conducted of other individuals with foot 
problems and it is outweighed by the opinion of the VA 
examiner in February 1996, which was specific to the 
veteran's medical problems and complaints, and was based on 
review of the evidence in the claims file.  Thus, it is 
highly probative.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Because the February 1996 VA examination pertained 
specifically to the veteran and is highly probative, the 
Board finds that the preponderance of the evidence shows that 
the low back complaints are not related to the service-
connected bilateral foot and knee disorders.  The veteran's 
allegations of a VA doctor noting an abnormal gait is not 
supported by the medical evidence.  

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.


REMAND

As previously stated, it is unclear from the documents in the 
claims file whether the veteran wishes to pursue his appeal 
of the assigned rating for his right knee disorder.  This 
issue is, therefore, being remanded to the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
determine whether he wants to continue 
his appeal of the rating assigned for the 
right knee disability.  If he does not 
want to continue the appeal, he should 
submit a statement to that effect.

If the veteran chooses to continue the 
appeal:

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for his knee 
disorder since July 1998.  After securing 
any necessary release, the RO should 
obtain copies of such records that are not 
in file.  

4.  The RO should afford the veteran a VA 
orthopedic examination for the purpose of 
determining the severity of his right 
knee disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of the right knee, 
provide a diagnosis of any pathology 
found, and document all symptoms of the 
right knee disability.  In examining the 
knee the 



examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  

The examiner should also describe any 
functional loss pertaining to the knee, 
including the inability to perform normal 
working movements of the joint with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
knee pathology.  The examiner should 
provide the complete rationale for all 
opinions given.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher disability rating 
for the right knee disorder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 



